DETAILED ACTION
Priority
	This application is a national stage of International Application No. PCT/US2017/019282, filed 02/24/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ Response to Election/Restriction dated 02/16/2021 is acknowledged.  In the Response, Applicants elected Group I (claims 1-14) without traverse.  Claim 15 has been withdrawn as being drawn to non-elected inventions.  Claims 1-14 have been examined in this action and are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US9463160) in view of Dabre et al. (WO2013030726), Zhou et al. (EP2532349), and Lewis et al. (US20030143268).  All references were cited in Applicants’ IDS dated 06/05/2019.
Yoo et al. teach a method of three-dimensionally (3D) printing a matrix comprising a bulk powder material, a water soluble binder and at least one active ingredient, wherein the matrix is prepared according to the process comprising:  a) 
	
Dabre et al. teach methods of preparation of pharmaceutical tablets by applying pressure to one or any layers of the tablet (see page 21, paragraph [0002]).  Dabre et al. further teach the inclusion of a pharmaceutical active agent in the core of their pressed tablets, as well as the inclusion of pharmaceutically acceptable excipients such as diluents, disintegrants, binders, bulking agents, anti-adherents, anti-oxidants, 
Regarding claims 1-4, 6, 8, 10, 13, and 14, because Yoo et al. teach 3D printing methods involving forming layers including powdered excipient (granules), active ingredient, a pharmaceutically acceptable binder and solvent (water), followed by solvent evaporation, and Dabre et al. teach applying pressure to one or any layers of a tablet during its formation, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to form a pharmaceutical tablet, with a reasonable expectation of success, by applying build material granules on a build area platform, each of the build material granules including a plurality of excipient particles; wherein at least one of the plurality of excipient particles is a latent binder such as starch; applying pressure to the build material granules; selectively applying an activation solvent such as water capable of dissolving the latent binder on at least a portion of the pressed build material granules; selectively applying one or more active pharmaceutical ingredient formulations excluding a binder on at least a portion of the pressed build material granules; evaporating the activation solvent; printing tablet information on a top layer of the pharmaceutical tablet; and extracting the pharmaceutical tablet from the build area platform.  Furthermore, regarding claim 9, based on the teachings of Yoo et al. and Dabre et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to include an insoluble bulk filler such as microcrystalline cellulose and a disintegrant as excipient particles in pharmaceutical dosage forms.

Regarding claim 7, Zhou et al. teach fabrication of drug delivery devices in which  an active agent can be distributed on the device by placing a specific amount of active pharmaceutical ingredient at specific locations (see paragraph [0006]).  Based on the teachings of Zhou et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to apply an active pharmaceutical ingredient formulation in different amounts at different areas of pressed build material granules as taught in Yoo et al. and Dabre et al. to achieve a desired release profile.

Regarding claims 5 and 11, Lewis et al. teach dosage forms prepared by spray drying and compression at pressures of up to 5000 psi (see claims and paragraph [0048]).  Based on the teachings of Lewis et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to apply a pressure ranging from about 20 psi to about 1000 psi to the build material granules of Yoo et al. and Dabre et al. to form crushed build material granules for inclusion in a pharmaceutical dosage form.  Based on the teachings of Lewis et al., it also would have been well within the ordinary level of skill in the art before the effective filing date of the invention to use a spray drying process to form the build material granules of Yoo et al. and Dabre et al.





Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615